Citation Nr: 1714430	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-31 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include spinal stenosis.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the cervical spine disability.

3.  Entitlement to service connection for myoclonus of the cervical spine and shoulders, to include as secondary to the cervical spine disability.

4.  Entitlement to service connection for atrophy of the hands, to include as secondary to the cervical spine disability.

5.  Entitlement to service connection for urinary incontinence, to include as secondary to the cervical spine disability.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the service connection claims for a cervical spine disorder, low back disorder, myoclonus, atrophy of the hands, and urinary incontinence.

In August 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was kicked in the head in December 1950 while at Camp Matthews during military training, and the kick caused his cervical spine disability.  (In October 2012 correspondence, the Veteran asserted that he was transferred to the medical dispensary at Camp Matthews after being kicked in the head).  He relates that he had to suspend his junior year of medical school due to increasing neck symptoms.  He also reported that after seeing eight different doctors, he saw Dr. R. Jackson in 1974, who diagnosed traumatic arthrosis.  He asserts that a low back disorder, myoclonus of the neck and shoulders, atrophy of his hands, and urinary incontinence are secondary to his spine disability.

In June 2016, the Board remanded the claims on appeal to obtain outstanding private treatment records, ongoing VA treatment records, and to provide the Veteran with a VA examination to obtain necessary medical opinion evidence as to the etiology of his claimed disabilities.  Unfortunately, additional action is required before deciding the issues on appeal.  In April 2011, the Veteran had indicated that he was evaluated at Gorgas [Army Community] Hospital and Cristobal (Coco Solo) Hospital while he was working for the U.S. government as a civilian employee in the Panama Canal Zone from 1960 to 1966.  In September 2016, the AOJ requested those records from the service department.  However, it appears that the AOJ did not receive a response, and there is no indication by the AOJ that the records have been determined to be unavailable.  Therefore, the AOJ should make a follow-up request to obtain records from those hospitals.  The AOJ should also give the Veteran another opportunity to submit outstanding treatment records he identified in April 2011 and should obtain ongoing VA treatment records.  Finally, because the Veteran has asserted that he was transferred to the medical dispensary at Camp Matthews after being kicked in the head, the AOJ should obtain the Veteran's complete service personnel records.

The Board also summarized the evidence of record, including the Veteran's contentions, and instructed the designated VA examiner that "the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions."  The Veteran was afforded a VA examination in August 2016.  He reported injuring his neck during service and having neck pain since that time.  He stated that he did not seek medical help for "over ten years after discharge from service as he was not sure what was going on with him at that time."  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury.  In support of the conclusion, the examiner essentially cited the lack of documentation of a neck injury in service and the lack of any treatment records prior to the 1974 record from Dr. Jackson, which noted x-rays were initially obtained in 1971.  

The Board is obligated by law to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the August 2016 opinion appeared to rely solely on a lack of evidence in the service treatment records and a lack of post-service treatment records prior to 1974 without commenting on the Veteran's report of an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, Board finds that this claim must again be remanded in order to obtain a new VA opinion that will adequately address the Veteran's contentions.  

Moreover, because the secondary service connection claims remain dependent on the outcome of the service connection claim for a cervical spine disorder, they are inextricably intertwined with the issue being remanded and must also be remanded.

To assist the reviewing VA examiner, the Board provides the following summary.  The Veteran's service treatment records do not document the injury to his head and neck that he described.  Instead, examination reports in October 1950 (enlistment), December 1950, February 1951, and April 1952 (separation) reflect that his head, face, and neck; spine and other musculoskeletal function; neurological function; upper extremities; and genitourinary system were normal on clinical evaluation.  The December 1950 report noted a half-inch scar near the Veteran's right eyebrow and several other scars.  The April 1951 service record documents that he was examined and "found to be physically qualified for active duty, full combat duty overseas, and physically qualified for transfer," and did not have disqualifying defects.  On separation examination in April 1952, no scars or other identifying body marks were noted.

In April 1952, the Veteran applied for VA outpatient dental treatment, but did not mention a head or neck injury.

May 1974 treatment records from R. Jackson, M.D., do not contain a subjective history from the Veteran, but do reflect a detailed examination of his cervical spine, including review of cervical spine x-ray studies from October 1971 and January 1974.  The diagnosis included cervical syndrome, traumatic arthrosis, ligamentous and capsular instability, and adhesive fibrosis.

In September 2001, the Veteran established VA medical care.  He described being accidentally kicked in the head while in service, losing consciousness, and having chronic neck pain and numbness in his hands.  During a February 2006 VA primary care visit, he reported feeling good and had no complaints.  An addendum note reflects the Veteran's report that he "does 4,000 push-ups a week" and he "remains very active."  In October 2006, he described having worsening loss of strength in his upper extremities, although he was still doing hundreds of push-ups daily.

During an April 2002 VA mental health initial evaluation, he reported a medical history of cervical spine problems related to an injury in service.  He indicated he received his medical degree as an ophthalmologist in 1960 and worked for five years in medicine in Panama.  He stated that "most of [his] work was with [his] mother," indicating she owned several women's clothing stores.  

During an August 2007 private neurological evaluation with D. Malone, M.D., the Veteran identified a chief complaint of neck pain and hand numbness and indicated he had "injured himself doing tumbling when he was 12 and was injured when he was in the Marine Corps."  He reported he was a retired ophthalmologist, having done most of his work in the Canal Zone, and he had been an enlisted Marine and boxing instructor.  Dr. Malone indicated that the Veteran had obvious cervical spondylosis on plain x-ray films.

A March 2008 report of neurological examination by R. Webb, M.D., reflects the Veteran's complaint of "weakness as well as some neck pain and shoulder pain" that had "been going on for quite some time" with recent worsening.  He also disclosed a family history significant for spinal stenosis.  Dr. Webb commented that the Veteran had "always been physically very active and quite athletic, in fact being able to do up to 1,000 push-ups in a given week."  However, the Veteran had noted some loss of arm strength, some muscle atrophy, and some chronic neck pain.  The impression was findings suggestive of a peripheral neuropathy.  Dr. Webb suspected that "many of his findings are not in fact related to a cervical spine disease."  The impression of an electromyography (EMG)/motor nerve conduction study (NCS) was peripheral neuropathy, primarily axonal in nature.

An April 2011 VA neurology note reflects the Veteran's complaint of neck pain for 55 years and low back pain for 15 years.  He indicated he last worked as an ophthalmologist in 1968.  After 1968, he worked with his mother in her store and was "lifting heavy things."  The impression of a May 2011 EMG/NCS included diffuse chronic sensorimotor axonal polyneuropathy.

A September 2012 VA orthopedic surgery clinic note documents the Veteran's complaint of neck and low back pain and that he had noted over the past decades that he had lost muscle tone.  The assessment was cervical congenital stenosis with foraminal narrowing; early cervical myelopathy.  

In summary, although the head or neck injury the Veteran describes is not documented in his service treatment records, he is competent to describe events and symptoms he experienced, such as being kicked in the head and experiencing neck pain.  Also, the fact that he attributed his current neck problems to an injury in service during medical appointments before filing his service connection claim in April 2011 tends to lend credibility to his account of an in-service injury.  However, the possibility remains that he sustained an intervening injury related to heavy lifting while working for his mother's retails stores or related to his reported activity as a boxing instructor.  In addition, competent medical evidence documents a current cervical spine disability.  The reviewing VA examiner must consider the Veteran's complete medical history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain and associate with the claims file the following records:

a) Treatment records from Gorgas Army Community Hospital in the Panama Canal Zone dated from 1960 to 1966;
b) Treatment records from Coco Solo Hospital in Cristobal, Panama Canal Zone dated from 1960 to 1966;
c) Treatment records from a St. John's medical facility in Tulsa, Oklahoma dated in 1972 to 1973;
d) All treatment records from Drs. Rogers and Hastings; and
e) Ongoing treatment records from the Tulsa VA Outpatient Clinic and Muskogee VA Medical Center (VAMC) dating since August 2016, and any treatment records from the Oklahoma City VAMC dating since September 2012.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain and associate with the claims file the Veteran's complete service personnel records.

3.  After completing the above development, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of current cervical spine disability and claimed secondary disabilities.  Arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished, the reports of such must be associated with the examination report, and clinical findings should be reported in detail. 

The examining physician should offer an opinion as to the following:

a) Please identify all cervical spine disorders found on review of the claims file and/or examination.
b) Did any cervical spine disorder at least as likely as not (a 50 percent or greater degree of probability) have its onset during military service, or
c) Is any current cervical spine disorder at least as likely as not medically related to the Veteran's military service, including the reported incident in which the Veteran was kicked in the head, lost consciousness, and transferred to Camp Matthews.
d) If a current cervical spine disability was incurred in service or otherwise found to be related to service, identify whether the Veteran currently has a low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and/or urinary incontinence based on review of the claims file.
e) Then, opine as to whether it is at least as likely as not that any current low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and/or urinary incontinence, was either (i) caused or (ii) aggravated by a cervical spine disability.

If medical examinations are required to determine whether any low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and/or urinary incontinence are secondary to any service-connected cervical spine disability, such examinations should be scheduled.

A medical analysis and rationale are to be included with all opinions expressed.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions, including the Veteran's reports of in-service neck injury; post-service complaints of neck pain; assertions that he experienced ongoing neck problems since his claimed in-service injury; and other relevant statements such has working for his mother's retail business and engaging in heavy lifting for most of his career since 1968, working as a boxing instructor, and his family history significant for spinal stenosis.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for a cervical spine disorder, low back disorder, myoclonus of the neck and shoulders, atrophy of the hands, and urinary incontinence, considering all evidence received since the last adjudication in October 2016.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



